                       IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


In re:                                                      Chapter 11

PROMISE HEALTHCARE GROUP,LLC,et                             Case No. 18-12491 (CSS)
   1
al,
                                                           (Jointly Administered)

                                    Debtors.

                                                            Hearing Date: Only ifan objection isfiled
                                                            Objection Deadline: April 8,2020 at 4:00 p.m.(ET)

    SUMMARY OF FOURTEENTH MONTHLY APPLICATION FOR COMPENSATION
      AND REIMBURSEMENT OF EXPENSES OF PROVINCE,INC., AS FINANCIAL
     ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS,FOR
         THE PERIOD FROM JANUARY 1,2020 THROUGH JANUARY 31,2020


Name of Applicant:                                Province, Inc.

Authorized to Provide Professional                The Official Committee of Unsecured
Services to:                                      Creditors
                                                  Effective as of November 16, 2018 by order
Date of Retention:
                                                  entered January 8, 2019



1
  The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP Healthcare, Inc.(8381),PH-ELA,Inc.(9180),Professional Rehabilitation Hospital,
L.L.C.(5340), Promise Healthcare #2, Inc.(1913), Promise Healthcare Group,LLC(1895), Promise Healthcare
Holdings, Inc.(2601), Bossier Land Acquisition Corp.(6644), HLP of Los Angeles, LLC(9102), HLP of
Shreveport, Inc.(1708), HLP Properties at The Villages Holdings, LLC(0006), HLP Properties at the Villages,
L.L.C.(1938), HLP Properties of Vidalia, LLC(4255), HLP Properties, Inc.(0068), Promise Healthcare of
California, Inc.(9179), Promise Healthcare, Inc.(7953), Promise Hospital of Ascension, Inc.(9219), Promise
Hospital of Baton Rouge,Inc.(8831),Promise Hospital of Dade, Inc.(7837), Promise Hospital of Dallas, Inc.
(0240),Promise Hospital of East Los Angeles, L.P.(4671),Promise Hospital ofFlorida at The Villages, Inc.(2171),
Promise Hospital of Louisiana, Inc.(4886), Promise Hospital ofLee, Inc.(8552), Promise Hospital of Overland
Park, Inc.(5562),Promise Hospital ofPhoenix, Inc.(1318),Promise Hospital of Salt Lake, Inc.(0659),Promise
Hospital of Vicksburg, Inc.(2834), Promise Hospital of Wichita Falls, Inc.(4104), Promise Properties ofDade,Inc.
(1592), Promise Properties of Lee, Inc.(9065),Promise Properties of Shreveport, LLC(9057),Promise Skilled
Nursing Facility of Overland Park, Inc.(5752), Promise Skilled Nursing Facility of Wichita Falls, Inc.(1791),
Quantum Health, Inc.(4298), Quantum Properties, L.P.(8203), St. Alexius Hospital Corporation #1 (2766), St.
 Alexius Properties, LLC(4610), Success Healthcare 1, LLC(6535), Success Healthcare 2,LLC(8861), Success
 Healthcare, LLC(1604), Vidalia Real Estate Partners, LLC(4947), LH Acquisition, LLC(2328), Promise
 Behavioral Health Hospital of Shreveport, Inc.(1823), Promise Rejuvenation Centers, Inc.(7301), Promise
 Rejuvenation Center at the Villages, Inc.(7529), and PHG Technology Development and Services Company, Inc.
(7766). The mailing address for the Debtors, solely for purposes of notices and communications, is 999 Yamato
Road, 3rd FL, Boca Raton, FL 33431.
Period for which Compensation and                                                                     1
                                                      January 1, 2020 - January 31, 2020
Reimbursement is Sought:
Amount of Compensation Sought as                      $230,192.00
Actual, Reasonable and Necessary:
Amount of Expense Reimbursement
Sought as Actual, Reasonable and                      $5,352.63
Necessary:


This is a:             X monthly                        interim                 final application.




'The applicant reserves the right to include any time expended in the time period indicated above in future application(s) if it is
not included herein.




                                                                 2
                                 PROVINCE PROFESSIONALS


    Name of        Position of the Applicant, Number         Hourly      Total           Total
  Professional       of Years in that Position, Prior        Billing     Hours        Compensation
  Individual         Relevant Experience, Year of             Rate       Billed

                     Obtaining License to Practice,
                             Area of Expertise
Paul Huygens,      Principal - Corporate restructuring.         $900         42.6        $38,340.00
CPA, CFE           CPA license in 1999, CFE license in
                   2015.
Edward Kim         Managing Director - Corporate                $685         98.7        $67,609.50
                   restructuring. Investment banking
                   and restructuring employment since
                   1998.
Paul Navid         Director -Investment banking.                $525        173.8        $91,245.00
Courtney           Analyst - Finance and data analytics.        $350         31.1        $10,885.00
Clement
Nathan Smith       Analyst - Finance and data analytics.        $350         68.9        $24,115.00
                                                  Subtotal                  415.1       $232,194.50
     Para                                                    Hourly       Total           Total

                                                             Billing     Hours        Compensation
  professionals
                                                              Rate       Billed

Vincent Dylastra                                                 $175        61.0        $10,675.00
Eric Mattson                                                     $175           1.2         $210.00
                                                  Subtotal                   62.2        $10,885.00
                                                                          Fee
                                                                                          Total
                                                                        Statement
                                                                         Hours
                                                                                      Compensation

                                                  Subtotal                              $243,079.50
                                         Travel Discount                                ($12,887.50)
                                              Grand Total                   477.3        $230,192.00




                                                    3
                                COMPENSATION BY CATEGORY


        Project Categories                              Total Hours    Total Fees

        Business Analysis / Operations                          95.2                 $42,200.00
        Case Administration                                      5.0                    $875.00

        Claims Analysis and Objections                          48.2                  $23,869.00
        Committee Activities                                     7.8                   $5,372.50
        Court Filings                                            5.7                   $1,592.50
        Fee/Employment Applications                              1.7                    $660.00

        Litigation                                            245.7                  $122,295.50
        Plan and Disclosure Statement                           23.7                  $16,672.50
        Sale Process                                             5.5                   $3,767.50
        Travel Time (billed at 50%)                             38.8                  $12,887.50
        Grand Total                                           477.3                  $230,192.00



                                         EXPENSE SUMMARY


    Expense Category                              Description                          Total Expenses
Airfare/Train                  Flights while traveling to attend mediation.                   $3,198.25
Ground Transportation          Transportation while traveling to attend mediation.             $365.93

Lodging                        Hotel accommodations while traveling to attend                  $619.71
                               mediation.

Meals                          Meals while traveling to attend mediation.                      $946.63

                               Inflight wi-fi.                                                     $46.00
Telephone/Intemet
Miscellaneous                  Research fees.                                                  $176.11

            Total Expenses                                                                    $5,352.63




                                                    4
                        IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


In re:                                                      Chapter 11

PROMISE HEALTHCARE GROUP,EEC,et                             Case No. 18-12491 (CSS)
      1
al,
                                                           (Jointly Administered)

                                    Debtors.

                                                            Hearing Date: Only ifan objection isfiled
                                                            Objection Deadline: April 8,2020 at 4:00 p.m.(ET)

       FOURTEENTH MONTHLY APPLICATION FOR COMPENSATION AND
       REIMBURSEMENT OF EXPENSES OF PROVINCE,INC., AS FINANCIAL
    ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS,FOR
           THE PERIOD FROM JANUARY 1, 2020 THROUGH JANUARY 31,2020

          Pursuant to sections 330 and 331 of Title 11 of the United States Code (the “Bankruptcy

Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and

this Court’s Order Establishing Procedures for Interim Compensation and Reimbursement of

Expenses of Professionals [Docket No. 198], entered on December 3, 2018 (the “Interim


'The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP Healthcare, Inc.(8381), PH-ELA, Inc.(9180), Professional Rehabilitation Hospital,
L.L.C.(5340), Promise Healthcare #2, Inc.(1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc.(2601), Bossier Land Acquisition Corp.(6644), HLP of Los Angeles, LLC (9102), HLP of
Shreveport, Inc.(1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages,
L.L.C.(1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc.(0068), Promise Healthcare of
California, Inc.(9179), Promise Healthcare, Inc.(7953), Promise Hospital of Ascension, Inc.(9219), Promise
Hospital of Baton Rouge, Inc.(8831), Promise Hospital of Dade, Inc.(7837), Promise Hospital of Dallas, Inc.
(0240), Promise Hospital of East Los Angeles, L.P.(4671), Promise Hospital of Florida at The Villages, Inc.(2171),
Promise Hospital of Louisiana, Inc.(4886), Promise Hospital of Lee, Inc.(8552), Promise Hospital of Overland
Park, Inc.(5562), Promise Hospital of Phoenix, Inc.(1318), Promise Hospital of Salt Lake, Inc.(0659), Promise
Hospital of Vicksburg, Inc.(2834), Promise Hospital of Wichita Falls, Inc.(4104), Promise Properties of Dade, Inc.
(1592), Promise Properties of Lee, Inc.(9065), Promise Properties of Shreveport, LLC (9057), Promise Skilled
Nursing Facility of Overland Park, Inc.(5752), Promise Skilled Nursing Facility of Wichita Falls, Inc.(1791),
Quantum Health, Inc.(4298), Quantum Properties, L.P.(8203), St. Alexius Hospital Corporation #1 (2766), St.
Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise
Behavioral Health Hospital of Shreveport, Inc.(1823X Promise Rejuvenation Centers, Inc.(7301), Promise
Rejuvenation Center at the Villages, Inc.(7529), and PHG Technology Development and Services Company, Inc.
(7766). The mailing address for the Debtors, solely for purposes of notices and communications, is 999 Yamato
 Road, 3rd FL, Boca Raton, FL 33431.
Compensation Order”), Provinee, Inc. (“Province” or the “Firm”), financial advisor for the

Official Committee of Unsecured Creditors (the “Committee”), hereby submits its Fourteenth

Monthly Application for Compensation and for Reimbursement of Expenses for the Period from

January 1, 2020 through January 31, 2020 (the “Application”).

       By this Application, Province seeks a monthly interim allowance of compensation in the
amount of $230,192.00 and actual and necessary expenses in the amount of $5,352.63 for a total

allowance of $235,544.63 and payment of $184,153.60 (80% of the allowed fees) and

reimbursement $5,352.63(100% of the allowed expenses) for a total payment of $189,506.23 for

the period from January 1, 2020 through January 31, 2020 (the “Fourteenth Monthly Fee
Period”).


       Pursuant to Local Bankruptcy Rule 2016-2, this Application is supported by the

Certification of Edward Kim, which is annexed hereto as Exhibit A. In support of this

Application, Province respectfully represents as follows;
                               JURISDICTION AND VENUE


       1.      The Court has jurisdiction over this Application pursuant to 28 U.S.C. § 1334 and

the Amended Standing Order of Reference from the United States District Court for the District
of Delaware, dated February 29, 2012. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2) and may be

determined by the Bankruptcy Court.

       2.      The statutory predicates for the relief requested herein are sections 328, 330 and

331 of the Bankruptcy Code, Bankruptcy Rule 2016, and Rules 2014-1 and 2016-2 of the Local

Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the
District of Delaware (the “Local Rules”).



                                                2
                                       BACKGROUND


       3.     On November 5, 2018 (the “Petition Date”), the Debtors filed voluntary petitions

with this Court under chapter 11 of the Bankruptcy Code. The Debtors have continued in

possession of their properties and have continued to operate as debtors in possession pursuant to

sections 1107(a) and 1108 of the Bankruptcy Code. By entry of court order on December 10,

2018, a fee examiner has been appointed in these cases [Docket No. 274].

       4.      On November 14, 2018, the Office of the United States Trustee (the “UST”)

appointed the Committee pursuant to section 1102 of the Bankruptcy Code. The Committee
consists of the following seven (7) members: (i) HEB Ababa, Ronaldoe Guiterrez and Yolanda

Penney, (ii) Cardinal Health, (hi) Wound Care Management, LLC d/b/a MEDCENTRIS, (iv)
Freedom Medical, Inc., (v) Morrison Management Specialists, Inc., (vi) Efficient Management

Resources Systems, Inc., and (vii) Surgical Program Development.

       5.      On November 16, 2018, the Committee selected Province, Inc. as its financial

advisor.


       6.      On December 3, 2018, the Court entered the Interim Compensation Order,

authorizing the Committee’s professionals (“Professionals”) to submit monthly applications for
interim compensation and reimbursement of expenses, pursuant to the procedures specified
therein. The Interim Compensation Order provides, among other things, that a Professional may

file monthly fee applications. If no objections are made within twenty (20) days after service of
the monthly fee application, the Debtor is authorized to pay the Professional eighty percent

(80%) of the requested fees and one hundred percent (100%) of the requested expenses. At
three-month intervals or such other intervals convenient to the Court, each Professional shall file

and serve an interim application for allowance of the amounts sought in its monthly lee


                                                 3
applications for that period. All fees and expenses paid are on an interim basis until final

allowance by the Court.

       7.      The retention of Province, as financial advisor to the Committee, was approved

effective as of November 16, 2018, by this Court’s Order Authorizing and Approving the

Employment of Province, Inc. as Financial Advisor to the Official Committee of Unsecured

Creditors as ofNovember 16, 2018 [Docket. 422], enter on January 8, 2019.

               PROVINCE’S APPLICATION FOR COMPENSATION AND
                           FOR REIMBURSEMENT OF EXPENSES


                               Compensation Paid and Its Source

       8.      All services for which Province requests compensation were performed for or on

behalf of the Committee.


       9.      Province has received no payment and no promises for payment from any source

other than the estate for services rendered or to be rendered in any capacity whatsoever in

connection with the matters covered by this Application,            There is no agreement or

understanding between Province and any other person other than the employees of Province for
the sharing of compensation to be received for serviees rendered in this case.       Province has


received no retainer in this matter.

                                         Fee Statements


        10.    Province seeks allowance of compensation and payment for professional services

rendered to the Committee during the Fourteenth Monthly Fee Period in the aggregate amount of

$230,192.00 and for reimbursement of expenses incurred in connection with the rendition of
such services in the aggregate amount of $5,352.63.

        11.    Attached as Exhibit B is a list of professionals providing service; their respective

billing rates; the aggregate hours expended by each professional; a general description of

                                                4
services rendered, summarized by project category; a fee summary; detailed time records with a

description of the services performed by each professional and the time expended; and a

summary and detail of out-of-pocket expenses incurred.

                                     Summary of Services


       12.     The employees of Provinee who have rendered professional services during the

Fourteenth Monthly Fee Period in this case are as follows: Paul Huygens, Edward Kim, Paul

Navid, Courtney Clement and Nathan Smith.

       13.     During the Fourteenth Monthly Fee Period, the Committee relied heavily on the

experience and expertise of the above-named persons in dealing with matters described in detail
below. As a result, Province’s highly skilled restructuring and bankruptcy professionals devoted

significant time and effort to perform properly and expedifously the required professional
services.



       14.     A summary of some of the more significant services rendered by Province during

the Fourteenth Monthly Fee Period follows. This summary is divided aceording to the projeet

categories used by Province in its billing in this case. A detailed time log of all tasks performed
by Province during the Fourteenth Monthly Fee Period is set forth in Exhibit B hereto.
 A.     Business Analysis / Operations


        Fees: $42,200.00                     Total Hours: 95.2


        15.    Incorporated within this category is time spent by Province personnel in
connection with the evaluation and analysis of certain aspects of the Debtors’ business and

industry of operation.

        16.    Specific services provided by Province during the Fourteenth Monthly Fee Period
include, but are not limited to:



                                                 5
       1.        Ongoing monitoring and analysis of AR collections and bad debt and the ongoing
                 monitoring and review of revised winddown costs and budgets;
       11.       Monitoring weekly cash performance versus the aforementioned budgets;
       111.      Creating database of escrow-related assets to track;
       IV.       Update existing waterfalls to reflect changes to final sale and other escrow items
                 and create scenario analyses as requested;
       V.        Creation of defalcation and other closing-related holdback analyses;
       VI.       Creation of settlement-related models and other data as requested or required,
                 including refresh of various intercompany-related analytics;
       Vll.      Analysis of historical financials and historical series of projections needed in
                 eonjunetion with proposed litigation;
       Vlll.     Conducting business and financial due diligence as needed with Debtors’
                 management team and Chapter 11 professionals; and
       IX.       Other eorrespondence or analysis as requested by committee professionals.

B.     Case Administration


       Fees: $875.00                           Total Hours: 5.0


       17.       Incorporated within this category is time incurred by Province personnel while

performing tasks necessary in the administration of the Debtor’s chapter 11 case that do not fit
clearly into other project categories.

 C.    Claims Analysis and Objections


            Fees: $28,869.00                    Total Hours: 48.2


        18.      Incorporated within this task code is time incurred by Province personnel while

performing various functions directly related to:

        1.       Ongoing analysis of preference and other analytics to support recovery
                 assumptions;
        11.       Review of emails and other historical and qualitative data provided by the
                  Debtors’ professionals to support claims to be asserted under proposed litigation;
        111.      Evaluation of historical corporate governance-related documentation; and
        IV.       Transcription of key datasets and other information provided in PDF fonnat.

 D.     Committee Activities


        Fees: $5,372.50                         Total Hours: 7.8



                                                    6
       19.     Incorporated within this category is time incurred by Province personnel while

performing various functions directly related to preparing for, meeting with, and corresponding

with the Committee and with Debtors professionals for issues related to the Committee,

preparation for mediation, and Committee approval of a prospective plan.

E.      Court Filings


       Fees: $1,592.50                      Total Hours: 5.7


       20.     Incorporated within this category is time incurred by Province personnel

evaluating the Debtors’ motions, modifying and providing comments for various committee

objection filings, and orders filed on the docket and preparing analyses and comments thereto.

 F.     Fee / Employment Applications


       Fees: $660.00                        Total Hours: 1.7


       21.     Incorporated within this task code is time incurred by Province personnel while

performing various functions directly related to the employment and tee applications of Province
for this chapter 11 case, including review of fee examiner memos and researching and
responding to inquiries.

       22.     Such functions include, but are not limited to: preparing and finalizing the

Thirteenth Monthly Application for Compensation and Reimbursement ofExpenses ofProvince,

Inc., as Financial Advisor to the Official Committee of Unsecured Creditors,for the Periodfrom

December 1, 2019 Through December 21, 2019.

G.     Litigation


       Fees: $122,295.50                     Total Hours: 245.7


       23.     Incorporated within this category is time incurred by Province personnel related
to the following activities:


                                                7
       1.        Analyzing, corresponding, and discussing possible causes of action and
                 investigations;
      11.        Requesting, tracking and following-up on data requests;
      111.       Creation and maintenance of litigation data room;
       V.        Review of emails and other historical and qualitative data provided by the
                 Debtors’ professionals to support claims to be asserted under proposed litigation;
       VI.       Evaluation of historical corporate governance-related documentation;
       Vll.      Transcription of key datasets and other information provided in PDF format;
       Vlll.     Creation of presentations and other summarized data to present to counsel per
                 request;
       IX.       Other historical financial and historical projections-related analysis and
                 accompanying qualifying reports per counsel request; and
       X.        Other analysis and data review pursuant to counsel request.

H.     Plan and Disclosure Statement


       Fees: $16,672.50                       Total Hours: 23.7


       24.       Incorporated within this category is time incurred by Province personnel while

performing various functions directly related to review and analysis of the Debtors’ proposed
plan and Province personnel participation in teleconferences and in-person mediation meeting in
NYC with Debtors’ professionals.

I.     Sale Process


       Fees: $3,767.50                         Total Hours: 5.5


       25.       Incorporated within this category is time incurred by Province personnel while

performing various functions directly related to review and analysis of the escrows related to
Debtors’ auction of their remaining assets.

 J.         Travel Time (billed at 50%)


       Fees: $12,877.50 (billed at 50%) Total Hours: 38.8




                                                  8
       26.     This task code includes non-working travel time incurred in connection with

travel to and from New York, NY to attend a mediation. Province reduced fifty percent(50%)of

all the billings its professionals incurred for non-working travel time.

                         ACTUAL AND NECESSARY EXPENSES


       27.     It is Province’s policy to charge its elients for identifiable, non-overhead travel

expenses incurred in connection with the client’s case that would not have been incurred except

in connection with the representation of that particular client. It is also Province’s policy to

charge its clients only the amount actually incurred by Province in connection with such items.

Such charges would include industry or company specific research as requested by counsel as

required by the unique circumstances of a particular client. Examples of travel expenses are

described below. Province does not charge for telephone calls (except the cost of specifically

identified conference call charges), faxes, and other administrative expenses. The policies

employed by Province for seeking reimbursement for out-of-pocket travel expenses are as
follows:


        1.     Airfare/Train      Costs ineurred by Province professionals when traveling by air
               or train to/from other cities on behalf of the Committee;
        11.    Ground Transportation - Expenses incurred by Province professionals for local
               transportation while outside of their home cities (on matters related to this chapter
               11 case), including taxi-cab fares incurred while traveling as well as other
               expenses incurred in connection with traveling to/from airports and parking at
               airports while traveling out-of-town on client matters;
        111.   Lodging - Costs incurred by Province professionals for lodging while traveling
               on behalf of the Committee (on matters related to this chapter 11 case);
        IV.     Meals     Costs incurred by Province professionals for meals while traveling
                outside of their home cities or for working lunch meetings (on matters related to
                this chapter 11 case); and
        V.     Miscellaneous - Costs incurred by Province professionals for various charges
               including in-flight Wi-Fi, supplies, and financial research.




                                                  9
                            SUMMARY OF FEES AND EXPENSES


       28.     The Application covers Province’s fees and expenses incurred during the

Fourteenth Monthly Fee Period. The fees incurred total $230,192.00, and the expenses incurred

total $5,352.63. These fees and expenses are consistent with Province’s arrangement with the

Committee and the terms of the pending order approving the Retention Application (the

“Retention Order”). Province respectfully submits that if necessary, a consideration of these
factors would result in this Court’s allowance of the full compensation requested.

       29.      Time and expertise required. Province’s professional services on behalf of the

Committee have required 477.3 hours of professional and paraprofessional time in this

Fourteenth Monthly Fee Period. Province has staffed this case efficiently. Where work could be

performed by professionals with lower rates, Province used such professionals to perform the
assignments.     A significant amount of the services rendered required a high degree of

professional competence and expertise. For those services. Province used senior professionals in
the interest of staffing the case efficiently.

        30.     Time limitation imposed by this case. The Committee was required to understand

a large volume of information in a very short time related to the financing and operations of the
Debtor and given the short timeframes imposed by the DIP financing milestones related to the
sales processes, among other things.

        31.     The difficulty of questions.     Unique and complex issues arose during the

Fourteenth Monthly Fee Period especially related to concerns regarding asset sale processes and
interpretation of consideration offered, given the lack of precedent transactions of this nature.
Province has advised the Committee and its counsel regarding these issues.




                                                 10
        32.    The skills required to perform the financial advisory services properly. This

bankruptcy case addresses issues which raise complex questions. The case requires a high level

of skill and expertise to efficiently and accurately analyze the economic effects of both the sale

processes and comparative liquidations of the Debtor’s assets and to assess other potential
sources of value for the Committee, among other things.

        33.    The amount involved and results obtained. Province has been prudent in the

amount of time incurred on various tasks and believes its efforts benefited the Committee and

this case.


        34.    The preclusion of other employment by the Applicant due to acceptance of the
case. Province is not aware of any other employment precluded by acceptance of this case;

however, Province professionals providing services to the Committee were not available to

service other clients at their customary rates.

        35.    The fee. Pursuant to the terms of the Retention Order, Province will bill at their
standard hourly rates.

        36.     Whether the fee is fixed or contingent. Province’s fees are not dependent on the

outcome of this case; however, pursuant to Bankruptcy Code sections 330 and 331, all fees

sought by professional retained under sections 328 or 1103 of the Bankruptcy Code are
contingent pending final approval by the Court.

        37.     The experience, reputation, and ability of Province. Province’s professionals

engaged in this case have also worked in several large bankruptcy cases. Province currently or
has provided financial advisory services to the unsecured creditors committees in the Chapter 11
cases   of Purdue Pharma, Emerge Energy Services, Insys Therapeutics, Aegerion

Pharmaceuticals, Achaogen, Pemix Sleep, Things Remembered, Charlotte Russe, Gymboree,


                                                  11
Beauty Brands, Advanced Sports Enterprises (ASE), Promise Healthcare, Papa Gino’s,

American Tire Distributors, Brookstone, Heritage Home Group, The Rockport Company,

Claire’s Stores, Inc., The Walking Company, Patriot National, Shiekh Shoes, Velocity Holding

Company (MAG), Aerogroup International, Inc. (Aerosoles), Mac Acquisition ETC (Romano’s

Macaroni Grill), Cornerstone Apparel, Inc. (Papaya), True Religion Apparel, Inc., Payless

ShoeSource, Inc., Gordmans Stores, Inc., hhgregg Inc., Eastern Outfitters EEC, Inc., Gulf

Chemical & Metallurgical Corporation, Performance Sports Group, Fresh-G Restaurant

Intermediate Holding, EEC (Garden Fresh Restaurants), Golfsmith International Holdings, Inc.,

Aeropostale, Inc., Pacific Sunwear, Inc., Fresh & Easy, TEC, The Wet Seal, EEC, National Air
Cargo, Inc., Magnetation, EEC, and KSE Media Inc. matters, the debtors in many confidential
matters, Woodbridge Group of Companies, EEC, Penthouse Global Media Inc., Focus Property

Group, Superior Einen, Argosy Casino (Penn National) and American West Homes, and the
trustee in Aegean Marine, Orexigen Therapeutics, Maxus Energy, Avaya, Inc., Ea Paloma
Generating Company EEC, RadioShack Corporation, Coldwater Creek, Inc., Eoehmann’s Inc.,
and Eddie Bauer.


                                      RESERVATION


       38.    To the extent time or disbursement charges for services rendered or disbursements

incurred relate to this Fourteenth Monthly Fee Period but were not processed prior to the

preparation of this Application, or Province has for any other reason not sought compensation or
reimbursement of expenses herein for any services rendered or expenses incurred during the

Fourteenth Monthly Fee Period, Province reserves the right to request additional compensation
for such services and reimbursement of expenses in a future application.




                                               12
                                       CONCLUSION


       39.    It is respectfully submitted that the amount requested by Province is fair and

reasonable given (a) the complexity of the issues presented,(b) the time and labor required,(c)

the skill necessary to perform the financial advisory services, (d) the preclusion of other

employment, and (e) the eustomary fees charged to clients in bankruptcy and non-bankruptcy
situations.



        WHEREFORE, Province respectfully requests (i) approval of compensation in the

amount of $230,192.00 and reimbursement of actual and necessary expenses in the amount of

$5,352.63 for a total allowance of $235,544.63;(ii) payment of $189,506.23(80% of the allowed

fees and 100% of the allowed expenses); and (hi) such other and further relief as this Court may

deem just and proper.




Dated: March 18, 2020                         PROVINCE,INC.

                                              By; /$/ Edward Kim
                                                  Edward Kim, Managing Director
                                                    2360 Corporate Circle, Suite 330
                                                    Henderson, NV 89074
                                                    Telephone: 702.685.5555
                                                    Facsimile: 702.685.5556
                                                    Email: ekim(@provincefirm.com

                                                    Financial Advisor to the Official Committee
                                                    of Unsecured Creditors




                                               13
